 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDInterstate Cigar Co., Inc. and L. S. Amster Co., Inc.and Highway and Local Motor Freight Drivers,Dockmen and Helpers, Local 707, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, PetitionerHighway and Local Motor Freight Drivers, Dock-men and Helpers, Local 707, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America and Inter-state Cigar Co., Inc. and L. S. Amster Co., Inc.Cases 29-RC-4969 and 29-CB-4210June 11, 1981DECISION, ORDER, ANDCERTIFICATION OFREPRESENTATIVEOn February 19, 1981, Administrative LawJudge Raymond P. Green issued the attached De-cision in this proceeding. Thereafter, the ChargingParty-Employer and the General Counsel filed ex-ceptions and supporting briefs, and RespondentUnion filed a brief in answer to the exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.As we have adopted the Administrative LawJudge's recommendation to overrule the Employ-er's objections to the conduct of the election, weshall certify the Union as representative.2i The Charging Party and the General Counsel have excepted to cer-tain credibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance orall of the relevant evidence convinces us that the resolutions are incor-rect. Standard Dry all Products. Inc., 91 NLRB 544 (1950), enfd 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and findno basis for reversing his findings.The Charging Party has excepted to the Administrative Law Judge'sreference to it as "Respondent" in fn. 3 of his Decision We hereby cor-rect this inadvertent reference.The Charging Party and the General Counsel have excepted, inter alia,to the Administrative Law Judge's failure to find an agency relationshipbetween Respondent Union and the individuals on the picket line and,concomitantly, his failure to find a violation of the Act. Assuming ar-guendo that an agency relationship between the picketers and RespondentUnion did exist and. therefore, that Respondent Union as responsiblefor the conduct of those on the picket line, we find that the conductfound to have occurred is insufficient to establish a violation of Sec8(b)(l)(A) of the Act or to justify setting aside the election.2 The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally of ballots revealed that, of 113256 NLRB No. 82CERTIFICATION OFREPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Highway and LocalMotor Freight Drivers, Dockmen and Helpers,Local 707, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, and that, pursuant to Section 9(a) of the Act,that labor organization is the exclusive representa-tive of all the employees in the following appropri-ate unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of em-ployment:All drivers, warehousemen, maintenance men,porters, and shipping and receiving employees,employed by the Company at its facilities lo-cated at 255 and 275 Grand Boulevard, West-bury, New York, and 530 John Street, Hicks-ville, New York, excluding all salesmen, officeclerical employees, guards and supervisors asdefined in the Act.valid ballots. 59 were cast for. and 49 against, the Union There were fivechallenged ballots, an insufficient number to affect the outcomeDECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge:These consolidated cases were heard by me in Brooklyn,New York, on December 8, 9, and 10, 1980.1The petition in Case 29-RC-4969 was filed by theUnion on May 6, 1980, and a Stipulation for CertificationUpon Consent Election was approved by the RegionalDirector for Region 29 on May 20. An election wasthereafter held in a unit consisting of all drivers, ware-housemen, maintenance men, porters, and shipping andreceiving employees employed by Interstate Cigar Co.,Inc. and L. S. Amster Co., Inc., at its facilities located at255 and 275 Grand Boulevard, Westbury, New York,and 530 John Street, Hicksville, New York. Excludedfrom the unit were all salesmen, office clerical employ-ees, guards and supervisors as defined in the Act. Thetally of ballots showed that, of 125 eligible voters andthe 108 valid votes counted, there were 59 votes for, and49 against, the Petitioner.The five challenged ballots are not sufficient innumber to affect the results of the election.I Uless otherwise indicated all dates are in 1980--- ----- INTERSTATE CIGAR CO., INC.497A majority of the valid votes counted plus challengedballots has been cast for Highway and Local MotorFreight Drivers, Dockmen and Helpers, Local 707, In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, the Petitioner andRespondent Union in this proceeding.On June 19 the Company filed objections to conductaffecting the results of the election, pursuant to whichthe Regional Director conducted an investigation andissued on August 29, 1980, a Report on Objections, orderconsolidating cases, and notice of hearing. In substance,the Regional Director overruled two of the three objec-tions filed, and ordered a hearing as to part of ObjectionI which reads as follows:After the Union filed a petition for representa-tion, Local 707 surrounded the facility with profes-sional pickets. These professional pickets [nonem-ployees], some of whom were equipped with cam-eras, took pictures of the employees as they enteredthe plant, and copied down license plate numbers,intimidated and made threats to employees, andthese agents or representatives of Local 707 did oth-erwise threaten, coerce and intimidate many of theemployers' vendors, customers and suppliers, there-by cutting off the supply of work to Interstate em-ployees.The threats and fear of physical harm and thelack of work created by Local 707's interferencewith egress and ingress along with Local 707'sthreats to our suppliers and carriers gave rise to fearof job loss. The situation was further exacerbatedbecause it became known that the Employer wasmaking arrangements to do its work in other facili-ties and other warehouses in order to meet our cus-tomer needs. None of Interstate's or L. S. Amster'semployees were on the picket lines at any time rele-vant herein.2On June 18, the Employer filed a charge in Case 29-CB-4210. On August 14, the Regional Director issued acomplaint which was thereafter consolidated with thehearing on the Employer's objections. In essence, thecomplaint alleges the same conduct which the Employerrelies upon to support its objections. In pertinent part thecomplaint, as amended at the hearing, alleges as follows:I. That the Union established and maintained a picketline at the Employer's Grand Boulevard facility fromabout May 27 to about June 11.2. That on or about May 29, and June 4 and variousother unknown dates in May and June, the Union, byvarious persons acting on its behalf, blocked and at-tempted to block entrances to and exits from the Compa-ny's premises and attempted to prevent employees of theCompany from entering and leaving its premises.2 As to this objection, the Regional Director stated: "Inasmuch as theEmployer presented no evidence of threats to its vendors, customers andsuppliers or of fear of job loss by Employer's employees, nor did the in-vestigation adduce any evidence in support thereof, I shall overrule Ob-jection No. I as it relates to these matters"3. That on or about May 29 and June 4 and variousother unknown dates in May and June, the Union, byJames McNeil and others acting on its behalf, photo-graphed and wrote down the license plate numbers ofvarious employees, and in the presence of employees didthe same with respect to the cars and vehicles of variouscompany supervisors, agents, and representatives and oftrucks making delivery to the Company.4. That on or about June 4 and 6 and various otherunknown dates during May and June, the Union, by var-ious persons acting on its behalf, threatened employees ofthe Company with bodily injury and other harm to theirpersons and families.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after consideration ofthe briefs filed, I make the following:FINDINGS OF FACTI. JURISDICTIONThe complaint alleges and the answer, as amended atthe hearing, admits as follows:Interstate Cigar Co., Inc. and L. S. Amster Co., Inc.,are New York corporations and affiliated businesses withcommon officers, owners, and directors which constitutea single integrated business enterprise. During the pastyear Interstate and L. S. Amster each sold and shippedfrom their New York facilities products valued in excessof $50,000 which were shipped in interstate commercedirectly to States other than the State of New York. Re-spondent concedes and I find that Interstate and L. S.Amster, referred to herein as the Company, or the Em-ployer, are engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act. Accordingly I findthat it would effectuate the purposes and the policies ofthe Act to assert jurisdiction herein.11. THE I.ABOR ORGANIZATION INVOLVEDIt is conceded and I find that the Union, Respondentin Case 29-CB-4210, is a labor organization within themeaning of Section 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICES ANDOBJECTIONABLE CONDUCTIt is contended that the pickets blocked ingress andegress to the Company's facility. In this respect, the onlyevidence on this point is that pickets patroled in a circlein front of the company yard and parking lot and that,on a couple of occasions, vehicles had to wait 5 to 10seconds for the pickets to pass before entering or leavingthe entrance. There is no evidence of any deliberateblocking and the evidence failed utterly to establish thatthe pickets caused anything more than momentary delaysto vehicles when they cleared the entrance to allow carsto pass. I, therefore, shall recommend that paragraph 9INTERSTATE CIGAR CO.. INC. 497 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the complaint be dismissed and that the Employer'sobjections be overruled insofar as they allege such con-duct.3There are a number of alleged incidents involvingthreats to employees by people on Respondent Union'spicket line. Initially noted is that, in all instances, theidentity of the persons making the alleged threats wasnot established, and there was a failure to establish thatany union agents either participated in such conduct orwere present when it allegedly occurred.4The incidentsin question are described below.According to the testimony of Richard Griffen, an em-ployee who purchased a black T-shirt stating "Vote No"and opposed the Union because of bad experiences hehad encountered with other Teamsters unions, he droveinto the yard on May 28 whereupon one picket handedhim a leaflet and another said, "How are your kids?"The person who allegedly asked about his children wasdescribed as being a heavy-set man, with thick hair andbeing about 5 feet, 9 inches tall. Griffen testified that, onanother day during the early hours, while he was work-ing in the yard, an unidentified and undescribed manstanding outside the entrance gate called that it would bedifficult to wear the shirt if he had two broken legs.Griffen also testified that on another occasion during theearly part of the day, some unidentified person at the en-trance gate, said that black looked good on him and rhe-torically asked how he would like to be buried in it. Onyet another occasion, Griffen states that an unidentifiedperson called to him, "Griffen, we'll remember you."Griffen also testified that, on three occasions, as hedrove out the entrance, one of the pickets (whom hecould not describe) pointed a finger at him and cockedhis thumb in a pantomime of a gun. He states that, at an-other time, when he was driving into the yard, some un-identified person at the entrance gate moved his handacross his throat. On cross-examination, however, Grif-s To the extent that witnesses called by the General Counsel testifiedthat pickets asked the drivers of trucks making delivery to Respondent tohonor the picket line, this is not violative of Sec. 8(b)(l)(A) of the ActOn the contrary, such conduct is merely incidental to primary picketingactivity which is permitted under the Act.One witness, Michael Waldeck, testified to an incident wherein he wascursed at as he drove his car through the entrance and a picket spit onthe ground as he passed. He also testified that later in the same day, as hedrove through the entrance with his supervisor, one of the pickets yelledan obscenity. Neither incident, however, involved threatening statementsor actions. They are therefore not viewed as violative of the Act. Fire-stone Textiles Company, Division of the Firestone Tire & Rubber Company,244 NLRB 160 (1979).4 On the question of agency, the Board in Dover Corporation, NorrisDivision, 211 NLRB 955, 957, fn. 3 (1974), concluded that "when as here,there have been repeated incidents of alleged misconduct, some of whichhave been observed by a union agent, the union cannot be heard to pleadits lack of knowledge or participation. In fact in instances where therehave been repeated outbreaks of misconduct not participated in or evenobserved by the union but the union has failed to take steps to halt fur-ther outbreaks of such misconduct, union liability has been found." TheBoard also stated, however, that the presence or absence of a union agentmay be crucial in cases involving isolated instances of misconduct. I notethat, prior to the filing of the instant charge on June 18, the evidence failsto establish that the Company either advised the Union of any allegedmisconduct or that it sought the assistance of local police authorities inconnection with the conduct which is alleged to have commenced at ornear the start of the picketing on May 27. Accordingly, Union PresidentLouis Alimena credibly testified that he never received any notice ofsuch alleged misconduct.fen conceded that, on two of the three occasions when afinger was pointed, the man in question did not point di-rectly at him. He also conceded that the motion of ahand across the throat, in the truck driving trade, isoften used to indicate that a driver should stop his vehi-cle.As to the above incidents, it is noted that they all oc-curred either at or near the entrance gate and that duringthe course of the picketing the Company posted securityguards at this location each morning and afternoon.Thus, there was testimony that security guards DayvisBarrett, Robert O'Brien, and John Bedell were all postedto guard the entrance gate at the times when these inci-dents allegedly occurred. Yet none of these men cor-roborated the testimony of Griffen; and John Bedell spe-cifically testified that he never heard any threats. Giventhe fact that Griffen's testimony regarding the threat tobreak his legs was that this was yelled to him from out-side the entrance gate while he was in the yard, it is hardto imagine how the security guards stationed at the gatewould have failed to hear this remark if it had occurred.Equally difficult to credit, in view of lack of corrobora-tion, is Griffen's testimony that certain pickets madethreatening gestures to him, as this conduct allegedly oc-curred at the entrance gate presumably in full view ofthe security guards stationed there. In short, I do notcredit Griffen's testimony which, in any event, related toalleged threats by individuals who were never identifiedand where there was a complete failure to establish thatthey were made either by agents of the Union or in theirpresence. 5Dayvis Barrett, a security guard, testified that, on orabout May 29 or 30, between 10 and 11 a.m., he heardone of the pickets yell at a truckdriver of another com-pany who was entering the yard, "You can't go in, ifyou go in there I'll break your ass." Barrett, however,could not identify or even describe the person makingthis statement and he would not say who the driver wasor identify the company which owned the truck.Barrett further testified that, on or about June 7, heapproached some of the pickets who were standing atthe entrance gate and pointed a polaroid camera at them.He states that one of the men, described as a heavy manweighing about 260 pounds, zipped down his fly andsaid, "Take a picture of this." Barrett responded bysaying, "Take a picture of what, there's nothing to take apicture of." This comment, not surprisingly, induced afurther response in kind from the man. At this point, ac-cording to Barrett, the man came over to him and said"he would kick my ass." Barrett states that, later in theday, a man named Ralph (apparently Union Agent RalphAlimena) came over to him and apologized, saying hewould see that it did not happen again. Robert O'Brien,A witness called by the General Counsel, Eugene Maney, was aperson who participated in the picketing. He testified that he picketed atleast some part of every day from its commencement to its conclusion.He also testified that he never heard any threats made to anyone. Also, inaffidavits of James McNeil and Ralph Alimena, which were introducedinto evidence by the General Counsel, these two persons, who conceded-ly are agents of the Union, stated that they were present at the picket linefor substantial periods of time and that no threats were ever made by thepickets. INTERSTATE CIGAR CO., INC.499another security guard, testified that he witnessed this in-cident and he described the man in question as being aheavy-set man who wore glasses and had grayish hair."According to O'Brien, after the give-and-take betweenBarrett and the man over whether there was sufficientmatter worthy to photograph, the man approached Bar-rett and said, if he wanted to start something, he (Bar-rett) should go ahead. He also testified that Barrett's re-sponse was that, if the man punched him, he would be introuble. According to O'Brien, the pickets then calledthe man away and he left without further incident.O'Brien testified that he too was involved in an inci-dent with the pickets on or about June 2. He states thaton this occasion he saw some of the pickets go over to acoffee truck parked outside the plant premises and hetold them to leave since they were on private property.In this respect, it does not appear that the location of theparked coffee truck was clearly demarcated as privateproperty and that pedestrians did, at times, walk by thearea in question. In any event, O'Brien testified that oneof the pickets, described as having dark hair, a dark com-plexion, and a bent nose, asked him what would happenif the pickets did not leave. O'Brien states he told theman that he would call the police and that he then pro-ceeded to walk toward the building. According toO'Brien, he turned around, again asked the man to leave,whereupon the man said that if O'Brien touched him hewould break O'Brien's arm. O'Brien concedes that hewas waving his arms while ordering the man to leave,but asserts that he was not doing so in a threateningmanner. At this point, according to O'Brien, Barrettcame over and said he had an agreement with Ralph thatthe pickets were not supposed to be on company proper-ty, whereupon the man said, "If you ask me nicely, I'llleave."Barrett's version of the above-described incident wasthat on or about June 10 he heard O'Brien telling thepickets at the coffee truck that they were on privateproperty. He states that O'Brien was talking to a well-dressed man about 53 years old with black hair who wasabout 6 feet tall and who had a camera. According toBarrett, this man came over to him and said that Barrettwas a "nice guy" and that if he asked him to leave, hewould, but that if the other guard (O'Brien) raised hisarm at him again, he would break it. However, Barrett'sversion of this incident, as described in his pretrial affida-vit, was as follows:I walked over to the truck. As I was walking, Iheard one of the pickets, the one with the camera,yelling at O'Brien and asking him why he could nothave coffee. O'Brien said he had to leave the prop-erty. I did not hear him say anything to O'Brienabout breaking his arm or otherwise harming him.When I got to the truck, I told them to leave andtold them that Ralph had agreed that they wouldnot come over to the coffee truck.6 O'Brien testified that this man was the third from the left in a photo-graph received in evidence as G.C. Exh. 4a. However, no one could statewho this man was and there is no evidence to indicate that he is an offi-cer or agent of the Union. I note that the photograph itself was excep-tionally unclear.Regarding the two incidents described above by Bar-rett and O'Brien, it seems to me that their respective ver-sions are substantially at variance. As to the coffee truckincident, O'Brien testified that a man threatened to breakhis arm and Barrett testified that this man indicated tohim that he would do so if O'Brien raised his arm to himagain.7 However, Barrett's description of this event inhis pretrial affidavit was completely contradictory. As tothe camera incident, while Barrett testified that an ex-plicit threat of physical harm was made to him, O'Brien'stestimony was that, after some lively bantering betweenBarrett and the man in question, the man stated that, ifBarrett wanted to start something, he should go ahead.Thus, in O'Brien's version, the unidentified man did notmake the explicit threat as described by Barrett.It is my opinion that the testimony of Barrett andO'Brien regarding the two incidents described above istoo unreliable to support a contention that the Unionviolated the Act or engaged in conduct which shouldserve to set aside the election. It is my conclusion that, atmost, a minor altercation with an unidentified person oc-curred when Barrett went out to photograph the picketswhich resulted in a bit of ribald byplay. As to the coffeetruck incident, I do not believe that O'Brien was actuallythreatened. Moreover, given the inconsistency betweenBarrett's testimony and his pretrial affidavit on the coffeetruck incident, and based on my observation of his de-meanor generally, I do not credit Barrett's testimony re-garding the alleged threat made by some unidentifiedperson to an unknown truckdriver on May 29 or 30.It is also contended that Lisa Gaines, a supervisoryemployee, was threatened and that security guard JohnBedell was assaulted. In both cases, it is my conclusionthat the evidence fails to support these contentions. As toLisa Gaines, her testimony was that, on a day during theweek of June 2, a person whom she could neither identi-fy nor describe told her in the morning that he wouldwait for her at the entrance at 5 p.m.8She also testifiedthat, when she left work that day, someone told her thathe knew where she lived, and knew what her father didfor a living. (Her father is a police officer.) She statesthat she responded by telling the man that he could callher father at the station house whereupon she got intoher car and drove away. No one else was present duringthis alleged incident.The incident described by John Bedell, a securityguard, may fairly be described as being trivial from hisown description. In this regard, he testified that he wasdirected by his superior to go over to a United ParcelService truck and to tell the driver that the Companywas not on strike. He states that he did so, whereupon aman who was 5 feet 7 inches tall and had a big bellycame over and told him to get off the street. Bedell as-serts that at this point the man pushed his belly againsthim. Bedell testified that the man in question was the far-7 From their respective descriptions, it is not clear to me that Barrettand O'Brien were describing the same person.9 Parenthetically noted is that Gaines is an attractive young womanand Respondent's counsel seemed to suggest, in his cross-examination ofher, that the man was interested in meeting her after work for social rea-sonsINTERSTATE CIGAR CO., INC. 499 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDthest from the right in the photograph received as Gen-eral Counsel's Exhibit 4a. This person was later identi-fied by Maney as being Michael Morris, a union businessagent. Whatever may be said of this incident, it is clearto me that it can hardly be described as an assault. Asnoted above, it is my conclusion that the incident wastrivial in nature and there is no evidence that any bar-gaining unit employees witnessed the event.The General Counsel and the Employer allege that thepickets, on a number of occasions, photographed em-ployees and trucks as they entered or exited the prem-ises. They also assert that the pickets wrote down licenseplate numbers of employees' cars and the plate numbersof common carriers as they came to or left the facility.In this respect, Barrett testified that, on or about June 2between 7:30 and 8 a.m., he saw a tall well-dressedpicket, who was about 38 years old, take pictures of em-ployees as they drove their cars through the entrancegate.9He testified that he saw this man aim his cameraat the back of their cars and also saw him taking picturesof common carriers entering and leaving the premises.He states that on one occasion he overheard one of thepickets say that they would check out a truckdriver,who was unidentified, to see if he belonged to a unionand get his "ass fired." Barrett further testified that onone occasion he saw the tall man writing on a pad ascommon carriers went into the yard.John Bedell testified that on one occasion around June2, he saw a man with a camera who took pictures of var-ious truckdrivers as they entered the yard during themorning.10 He asserted that three of the drivers whowere photographed were employees of the Company andhe gave their names. However, none of these men wascalled to corroborate Bedell's testimony that their pic-tures were taken. Bedell also testified that, on anotheroccasion, during the week of June 5 and during thehours from 8 to 8:30 a.m., he saw an unidentified manwho appeared to write something on a pad of paper ascars went through the entrance gate. He could not, how-ever, identify any of the drivers and he could not identi-fy the man with the pad. In connection with these asser-tions, Robert O'Brien, who, as noted above, was sta-tioned at the entrance gate throughout the picketingfrom 8 to 10 a.m. and from 2 to 5 p.m., testified that henever saw any of the pickets with cameras and neversaw anyone write down the license plate numbers of anyemployees. At most, he claims that he did see an uniden-tified person appear to copy down license plate numbersof common carriers as they passed through the entrancegate.Thomas Dolise, the receiving manager and a supervi-sory employee, testified that, on one unspecified occa-sion, he saw an unidentified picket look at his licenseplate as he drove by and that this man wrote somethingon a pad of paper. Dolise could not, however, describethe man, and it does not appear that any other employeeswere present when this allegedly occurred. Similarly,Lisa Gaines, who was a supervisor during the time of thepicketing, asserts that, during the week of June 2, whenD Most employees enter about 7:30 a.m.10 He identified the man as being the third from the left in the photo-graph in evidence as G.C. Exh. 4a.she went out to lunch with a clerical employee, one ofthe pickets had a camera and asked if he could take herpicture. She described the man as being in his early 30's,about 5 feet, 8 inches, with dark hair. Her testimony wasthat she thought she heard the camera click and she alsotestified that, when she got into her car, two of the pick-ets came over, sat on her car while talking to her, andgot off when she told them she was going to drive off.Also, Joan Choules, an executive secretary, testified that,on one occasion, she was in her car by herself when sheheard the sound of a camera, which she described as awhirring noise. She states that, when she looked up, shesaw a bald man with a big belly and dark red glasses,holding a Mamiya camera. According to Choules, whenshe heard the sound, she made an obscene gesture andtold the man, "If you want to take a picture, take a pic-ture of this." She states that this was the only time shesaw a camera during the course of the picketing. 'Eugene Maney, the picketer who was called by theGeneral Counsel to testify, asserted that he was presentevery day at the picket line which was usually mannedby four to eight people who had volunteered to picket.He states that Ralph Alimena, a business agent, was incharge of the picketing, although in his absence otherunion business agents took control.12According toManey, Ralph Alimena told the pickets that they werethere as gentlemen and that they should maintain them-selves so as not to antagonize any of the employees.Maney testified that he never saw any of the pickets evercarry or use cameras, that he never saw any picketswrite down license plate numbers, that he never sawthreatening gestures made, and that he never heardthreatening remarks made by the pickets to anyone. Hespecifically denied that the pickets ever threatened tobreak anyone's legs or ass, or make any threats to aperson who wore a "Vote No" T-shirt (Griffen). He fur-ther denied that the pickets, in any way, prevented or at-tempted to prevent vehicles from entering or leaving theEmployer's premises.I am unpersuaded by the record as a whole that theGeneral Counsel has established that Respondent Union,by its agents, has engaged in any conduct violative of theAct. In relation to the allegations that pickets photo-graphed people or wrote down license plate numbers, itis evident that, if this occurred at all, it happened on afew isolated occasions and was carried out by personsunknown. tMoreover, the photographing of employeesII According to Choules, she arrives at work generally at or about7:20 or 7:35 a.m. and leaves at 5 p.m. She also states that she goes tolunch either at noon or I p.m.12 Such as Michael Morris, Tony Simone, and James McNeil.13 I credit the testimony of Eugene Maney not only because he ap-peared to be a candid and forthright witness, but also because securityguard O'Brien conceded that he never saw any pickets carry or use cam-eras. Thus, according to O'Brien's testimony, he was stationed at the en-trance gate during the course of the picketing and therefore was in a po-sition to observe what happened. Also, it is significant to me that, al-though Bedell asserted that he observed a picketer taking pictures ofthree employees as they drove company trucks through the entrancegate, the three men in question were not called to corroborate his testi-mony on this point. Further, I was not impressed with the reliability ofBarrett's testimony in general INTERSTATE CIGAR CO., INC.501by pickets, or the recording of license plate numbers, isnot by itself violative of Section 8(b)(l)(A) of the Act. Itis only when such conduct takes place in conjunctionwith other actions indicating that a union might react ad-versely to employees who honor a picket line that suchconduct exceeds the boundaries of permissible action.Dover Corporation, Norris Division, 211 NLRB at 958. Inthe instant case there is a singular lack of credible evi-dence that employees were threatened, much less threat-ened because they passed through the picket line. Indeedit is apparent that the Union set up this picket line,manned by people who were not employed by the Com-pany, for essentially organizational purposes and that itdid not elicit a strike by the Company's employees.IV. CONCLUDED FINDINGSBased on the record as a whole it is concluded thatthe evidence herein fails to establish that RespondentUnion engaged in any conduct in violation of Section8(b)(1)(A) of the Act or that it has engaged in conductwhich interfered with the results of the election. I there-fore shall recommend that the complaint be dismissed inits entirety and that the objections be overruled. Accord-ingly, as the Union received a majority of the valid votescounted, it further is recommended that the Union becertified as the exclusive collective-bargaining repre-sentative in the unit of employees who voted in the elec-tion.CONCLUSIONS OF LAW1. Interstate Cigar Co., Inc. and L. S. Amster Co.,Inc., are employers engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. Highway and Local Motor Freight Drivers, Dock-men and Helpers, Local 707, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3. Respondent Union has not engaged in any conductas alleged in the complaint as being in violation of theAct.4. Respondent Union has not engaged in any conductpursuant to which the election held on June 13, 1980,should be set aside.Based on the entire record in this proceeding, I herebyshall make the following recommended:OR DER 14It hereby is ordered that the complaint be dismissed inits entirety.IT IS FURTHER ORDERED that the Employer's objec-tions to the election be overruled and that the Union becertified as the exclusive collective-bargaining repre-sentative of the employees of Interstate Cigar Co., Inc.and L. S. Amster Co., Inc., in the following appropriateunit:All drivers, warehousemen, maintenance men,porters, and shipping and receiving employees, em-ployed by the Company at its facilities located at255 and 275 Grand Boulevard, Westbury, NewYork, and 530 John Street, Hicksville, New York,excluding all salesmen, office clerical employees,guards and supervisors as defined in the Act.14 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, coiclusions, and Order, and all objections theretoshall be deemed waived for all purposesINTERSTATE CIGAR CO., IC. 501